IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                       Fifth Circuit

                               No. 06-10325
                                                                     F I L E D
                             Summary Calendar                        August 15, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RICHARD KEITH DOYLE

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:99-CR-11


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Richard Keith Doyle appeals the sentence he received upon revocation of
his term of supervised release. He argues that the sentence is unreasonable
because it exceeds the sentencing range recommended by the relevant policy
statements in the Sentencing Guidelines and because the district court failed to
specify its reasons for the sentence. The Government has moved to dismiss the
appeal or for summary affirmance on the basis that we lack jurisdiction to
consider it under 18 U.S.C. § 3742(a)(4). Because Doyle cannot prevail on the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10325

merits of his appeal, we pretermit consideration of the jurisdictional issue. See
United States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).
      Doyle incorrectly asserts that the district court failed to provide sufficient
justification for the sentence. The court stated that it read his background
information in the Presentence Report (PSR) and that it considered the evidence,
the violation, Doyle’s admission of the violation, the arguments of counsel, and
the factors set forth in 18 U.S.C. § 3553(a) in determining the sentence.
According to the PSR, Doyle has a criminal history of category VI, the result of
12 convictions for crimes such as passing worthless checks, stealing cars,
burglary, embezzlement, assault, and possession of cocaine. The PSR also
described additional arrests for crimes such as going AWOL from the military,
forgery, theft, and child molestation. In announcing the sentence, the district
court explained that it considered the policy statements and the recommended
sentencing range of 8-14 months, but they “[did] not begin to address” Doyle’s
conduct. Accordingly, Doyle’s 24-month sentence was reasonable and was not
imposed in violation of law. See United States v. Hinson, 429 F.3d 114, 119-20
(5th Cir. 2005).
      The judgment of the district court is AFFIRMED, and the Government’s
motions are DENIED.




                                         2